Citation Nr: 1427146	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-32 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to annual VA clothing allowances based on wear and tear on pants and shoes due to service-connected right knee disabilities and bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 18, 2003, to March 13, 2004, and from March 15, 2004, to October 3, 2004.  

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Medical Center in Tuscaloosa, Alabama, denying entitlement to a clothing allowance.  

The record in this case includes the physical claims file as well as electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  
 
The appeal is REMANDED to the VA Medical Center in Tuscaloosa, Alabama.  VA will notify the appellant if further action is required.


REMAND

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810. 

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c)  discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) , or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2002 & Supp. 2013); 38 C.F.R. § 3.810(a) (2013). 

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date. Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement. 38 C.F.R. § 3.810(b) (2013).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited. A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA. See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a) (2) (2013).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a) (3) (2013).

The record reflects that the Veteran was granted service connection for right knee osteoarthritis by a January 2005 rating decision, effective from October 4, 2004, with an initial 100 percent convalescent rating based on knee surgery, followed by a 10 percent rating assigned from December 1, 2004, based on limitation of flexion.  By an October 2011 decision the RO granted a separate, noncompensable rating for limitation of extension of the right knee, and continued the 10 percent assigned for limitation of flexion of the right knee.  

The RO by the January 2005 rating decision also granted service connection for tinea pedis and callouses of the feet, with a 10 percent evaluation assigned from October 4, 2004.  

Recent treatment records reflect increasing difficulties with the right knee, including locking and weakness.  The Veteran also had surgical intervention for the right knee in November 2012.  However, the recent treatment records include treatment for the knee without findings that the Veteran is wearing a brace on the knee.  

Recent treatment records do reflect the Veteran's wearing of custom foot orthotics.  Records from the VA prosthetic department reflect past prescribed hinged knee brace and foot orthotics.  

The Veteran testified before the undersigned that he has wear in his pants and in his sneakers due to his right knee brace and his bilateral foot orthotics.  He reported being prescribed a knee brace by VA for the right knee in approximately June 2010 and then being given four of these braces, which he wore for approximately eight months each.  He asserted that while his metal right knee brace had a covering wrap, parts poked out and this caused wear on his pants.  He also testified to wearing prescribed foot orthotics which tend to stretch and wear out his sneakers, which he wears in his work. Treatment records reflect that he works as a school custodian.  

There is no recent evaluation addressing whether the Veteran's right knee brace and foot orthotics cause wear in his pants and sneakers.  Because the applicable regulation specifies that there must be a certification that the prescribed prosthetic or appliance tends to wear or tear the Veteran's clothing, such medical certification is required in this case.  38 U.S.C.A. § 1162); 38 C.F.R. § 3.810(a) (2).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of the appealed claim. 

2.  With appropriate authorization or assistance, obtain any additional VA or indicated private treatment records.  

3.  Thereafter, afford the Veteran an evaluation by an appropriate orthopedic specialist, to address whether the Veteran's prescribed foot orthotics and right knee brace result in wear and tear to the Veteran's shoes or sneakers or clothing.  The Veteran should be asked to bring to the examination clothing and shoes or sneakers that have suffered wear and tear as a result of his right knee brace and foot orthotics.  The claims file, including electronic records, should be made available for the examiner to review, and the examination report should specify that the records were reviewed.  

The examiner should address the wear and tear, if any, on the veterans' shoes or sneakers caused by the Veteran's prescribed foot orthotics.  The examiner should separately address the wear and tear, if any, on the Veteran's pants caused by the Veteran's prescribed right knee brace.  The examiner should certify any such wear and tear to the Veteran's shoes or sneakers and pants caused by his foot orthotics prescribed for his service-connected foot disabilities and his prescribed knee brace for his service-connected right knee disabilities.

The report of examination should include a complete rationale for all opinions expressed. 

4. The Tuscaloosa VAMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication.

5.  Thereafter, the Tuscaloosa VAMC will readjudicate the Veteran's claim, including explicit consideration whether a clothing allowance is warranted, separately, for the service-connected right knee disability, and for the service-connected bilateral foot disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369   (1999). The purposes of this remand are to obtain additional information and comply with all due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



